Citation Nr: 0924529	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  09-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran (also referred to as Appellant) had active 
military service from February 1943 to November 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied a TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.

The Veteran is seeking a TDIU based on his service-connected 
left hand disability.  VA records show that the Veteran was 
granted service connection for unfavorable ankylosis of four 
fingers, and that a 60 percent rating has been in effect 
since October 26, 1988.

In May 2008, the Veteran underwent a VA general medical 
examination that was for purposes of TDIU; however, the VA 
physician failed to address whether the Veteran's service-
connected left hand disability (rated 60 percent disabling) 
alone precludes gainful employment.  Evidence of record also 
shows the Veteran has a history of non-service-connected 
disabilities that include bladder cancer, essential 
hypertension, hyperlipidemia, anemia, carotid stenosis, and 
cholelithiasis. 

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent (or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more).  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled; therefore, in the case of veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. 
§ 4.16(b).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his non-service-connected 
disabilities nor his advancing age may be considered.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether a veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A TDIU will be granted when the evidence shows that a 
veteran, by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Accordingly, the issue of entitlement to TDIU is REMANDED for 
the following action:

1.  The Veteran's claims file should be 
returned to the May 2008 VA examining 
physician, D.O., if available, for an 
opinion as to whether the Veteran's 
service-connected left hand disability 
alone precludes him from obtaining or 
maintaining any gainful employment 
consistent with his education and 
occupational experience.  The May 2008 VA 
examiner is asked to comment on the 
specific limitations caused by the 
Veteran's service-connected left hand 
disability, and how the left hand 
disability impacts occupational 
functioning. 

If the May 2008 VA examiner is 
unavailable, schedule another VA 
examination of the Veteran, and request 
the VA examiner to offer an opinion as to 
whether by reason of his service-connected 
disability alone he is precluded from 
obtaining or maintaining any substantially 
gainful employment consistent with his 
education and occupational experience.  
The VA examiner is asked to comment on the 
specific limitations caused by the 
Veteran's service-connected left hand 
disability, and how the left hand 
disability impacts occupational 
functioning.

All indicated tests and studies are to be 
performed.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.   

2.  After completion of the above and any 
additional development deemed necessary, 
the issue of TDIU should be reviewed.  If 
any benefit sought remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


